The defendant, appellant, was convicted for possessing a still. The evidence for the state tended to prove the defendant's guilt. The defendant denied all knowledge that the still was in his pasture, or that he owned or had any interest in the still, or any possession of same.
Defendant admitted the use of the pasture for his stock, but denied any connection of any sort with the still. He also admitted ownership of the bucket found in his barn, but stated that so far as he knew the bucket was not used for making whisky. There was a conflict in the evidence, and it was error for the trial judge to give the affirmative charge for the state. It is not necessary to discuss the other questions presented, as they will probably not arise on another trial.
For the error indicated, the judgment of the circuit court is reversed, and the cause remanded.
Reversed and remanded.